COLLINS, J.
This proceeding is to be determined by an application of the principles laid down in State v. Minnetonka, 57 Minn. 526, 59 N. W. 972, to the undisputed facts. From the maps made a part of the information and the answer, we learn that the territory included within the village in question is all of a fractional congressional township, except two sections in the southeast corner, *147lying on the east hank of the Mississippi river just north of the limits of the city of Minneapolis. It varies from 5 to 6 miles in length, and from 1 to 3 miles in width, and includes in area more than 15 square miles, embracing over 10,000 acres of land. Within this territory there are more than 30 different tracts, platted into lots and blocks, many of them entirely disconnected from other platted parts, the intervening tracts being farming land; and on 17, at least, of these platted portions there are no buildings of any description. In the petition for incorporation, made in May, 1893, the actual residents were stated to be 443, and at the election held to determine the question of incorporation there were cast 78 votes. We have no other information concerning the number of inhabitants.
On two full sections of land there are no structures, while on the balance, about 14 sections, except as hereinafter stated, the number of buildings range from 3 to 12. These buildings are houses, bams, and “milk dairies.” Exactly what buildings are included within this term does not appear, but within the incorporation there are 17 of these dairies. Two parallel lines of railway traverse the village northerly and southerly, each road having a station in section 15; and the only aggregation of buildings which indicates an approach to a “village,” in the usual and ordinary meaning of that word, is to be found in the vicinity of'these stations. Within half or three-quarters of a mile thereof we find 5 or 6 dwellings and barns, a church, schoolhouse, store, gristmill, soda manufactory, pump factory, and 12 or 14 structures used for various purposes not specifically named. At least 60 per cent, of the inhabitants of the municipality reside outside of this particular assemblage of buildings.
In the case heretofore referred to it was said that the law authorizing the incorporation of villages contemplates, as a fundamental condition to such incorporation, a compact center or nucleus of population on platted lands, and that the term “lands adjacent thereto” means only those lands lying so near and in such close proximity to the platted portion as to be suburban in their character, and to have some unity of interest with the platted portion in the maintenance of a village government. We,are noc prepared to say that about the railway stations and on platted lands there is not a compact center or nucleus of population which could *148properly be incorporated into a village with unplatted lands adjacent, but it is evident that much of the territory included within the boundaries of Fridley Park village is remote therefrom, and has no unity of interest with it in the maintenance of a village government. Much of the outside territory consists of wild lands or farms, and the fact that parties have laid out town sites and additions thereon has not changed its character, for it requires something more than a plat to transform wild or cultivated land into that which may be regarded as urban or suburban. It is evident that the resident population outside of the collection of houses we have mentioned is rural or agricultural. We have omitted to say that in the extreme southwest corner of the village, as incorporated, more than three miles from the railway stations, on unplatted ground, there is a brickyard, sawmill, a factory of some sort, a schoolhouse, 12 houses, and 8 miscellaneous buildings. That this community has no interest in the maintenance of a village government in common with the balance of the corporation is apparent.
Under the rules for determining the question enunciated heretofore, it is clear that a writ of ouster should issue. It is so ordered.